             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 1 of 15



                                                     THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                          NO. 3:19-cv-05960-RBL
 9                                  Plaintiff,
                                                          JOINT STATUS REPORT AND
10                                                        DISCOVERY PLAN
             vs.
11
     HEARING HELP EXPRESS, INC.,
12
                                    Defendant.
13

14

15           Plaintiff Mark Hoffman (“Plaintiff”) and Defendant Hearing Help Express, Inc.
16   (“Defendant” or “Hearing Help”) (collectively, “the Parties”) submit the following Joint Status

17   Report and Discovery Plan per the Court’s November 7, 2019 Order (Dkt. #14). In accordance

18   with Federal Rule of Civil Procedure 26(f) and the Court’s order, the parties conferred by

19   telephone on Tuesday, January 21,, 2020.

20           1.      Nature and Complexity of the Case.
21                   Plaintiff’s Statement

22           The case is a proposed class action alleging violations of the Telephone Consumer
23
     Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). In August and September 2019, Mark
24
     Hoffman received telemarketing calls on his cellular phone placed by or on behalf of Hearing
25
     Help Express, Inc. seeking to sell their hearing aid products to him. Mr. Hoffman has not been
26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 1                           936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                        TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 2 of 15



     a Hearing Help Express, Inc. customer at any time, and Mark Hoffman did not consent to
 1
     receive calls from Hearing Help Express, Inc. or its agents. Mark Hoffman’s telephone number
 2

 3   is listed on the Do Not Call registry maintained by the Federal Trade Commission and has been

 4   continuously listed there since August 21, 2009.
 5           The Plaintiff opposes the bifurcation of discovery to two anticipated affirmative
 6
     defenses of Hearing Help. The Defendant asserts that an overseas call center was involved in
 7
     the calls to the Plaintiff. If that is true, then it is imperative that the Plaintiff be able to obtain
 8
     documents that identify the other pre-recorded calls to putative class members. While the
 9

10   Defendant claims that the circumstances regarding the Plaintiff’s contact are unique, they

11   appear to be uniform, or at least potentially uniform, to the putative class. Initially, relying on

12   information from their vendor, Hearing Help claimed that the Plaintiff called the vendor, which
13   led to the transfer to Hearing Help and the subsequent calls. This was not so. Recognizing that,
14
     Hearing Help has now claimed that the vendor’s overseas call center made outbound calls,
15
     presumably to all putative class members in the same manner. These evolving stories from
16
     vendors are the reason why discovery should proceed without restriction. As such, in one
17

18   discovery period, the Plaintiff should be permitted to explore any relevant information that a

19   third party may, or may not, have to prepare this case for class certification and trial.

20           Defendant’s Statement
21
             Hearing Help does not dispute that calls were placed to Plaintiff by Hearing Help.
22
     However, the factual circumstances surrounding Plaintiff’s receipt of said calls—as well as
23
     how Hearing Help obtained Plaintiff’s information to make the calls—are unique. Specifically,
24
     Hearing Help reasonably relied on the representation of a third-party vendor—to whom
25

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 2                                  936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                               TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                       www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 3 of 15



     Plaintiff had purportedly given his consent to be contacted—before he was contacted by
 1
     Hearing Help.
 2

 3           According to the vendor, Plaintiff filled out an online survey indicating he wanted to

 4   hear more about certain benefits provided by a website. In response to Plaintiff’s inquiry, an
 5   overseas call center (that was unknown to Hearing Help) operating under the name Skyscrapers
 6
     (Pvt.) Limited (“Skyscrapers”), contacted Plaintiff and asked if he was interested in hearing
 7
     about other products. When Plaintiff replied “yes,” the call was then transferred to Hearing
 8
     Help’s vendor—i.e., Triangular Media Corp. (“Triangular”). And on that call, Plaintiff
 9

10   verbally expressed interest to Triangular in receiving information from Hearing Help about its

11   hearing aid products. After expressing such an interest, and on the same call, Triangular sought

12   to secure Plaintiff’s express consent. After being presented with express verbal TCPA
13   disclosure language, Plaintiff responded that he did not want to be contacted via an automatic
14
     dialer. However, a glitch in Triangular’s system registered Plaintiff’s “no” as a “yes”—and
15
     Plaintiff’s information was then transferred to Hearing Help as a lead who had, in fact, given
16
     his prior express consent to be called by Hearing Help.
17

18           Importantly, Hearing Help had no reason to believe there was a glitch in Triangular’s

19   system and is not vicariously liable for the unauthorized acts of its vendor. Hearing Help acted

20   in reasonable reliance that all leads Triangular provided prior express consent under the TCPA.
21
     Therefore, Hearing Help is not liable to Plaintiff. In addition, Hearing Help understands that
22
     the glitch affected only a very small subset of people—and, given the specific and unique fact
23
     pattern of Plaintiff’s experience—class certification is inappropriate and untenable. It is more
24
     suitable and efficient for the parties to conduct limited, bifurcated discovery on the issue of
25

26   vicarious liability first so that Hearing Help can file a dispositive motion on this issue.

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 3                               936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                            TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                    www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 4 of 15




 1           2.      Proposed Deadline for Joining Additional Parties. The parties propose a
 2   deadline of April 3, 2020.
 3           3.      Consent to proceed before the Magistrate Judge.
 4           The parties do not unanimously consent to proceed before a magistrate judge.
 5           Discovery Plan.
 6                   A.          Initial disclosures. Plaintiff served his Initial Disclosures on January 23,
 7
     2020; Defendant served its Initial Disclosures on January 29, 2020.
 8
                     B.          Subjects, timing, and potential phasing of discovery. Plaintiff anticipates
 9
     that the subjects of discovery will include: (1) Defendant and/or third-party’s call data
10

11   regarding Plaintiff and the putative class; (2) identification of class members; (3) Defendant’s

12   policies and procedures regarding compliance with the TCPA; (4) Defendant’s affirmative

13   defenses; (5) Defendant’s negligence or willfulness regarding TCPA violations; (6) Defendant’s
14
     document retention policies; (7) identification of witnesses; and (8) Defendant’s relationship
15
     with any third parties that may have relevant information surrounding this matter.
16
             Hearing Help anticipates the Phase One of discovery will include: (1) whether Hearing
17
     Help had knowledge of the Triangular glitch; (2) whether Hearing Help requested that
18

19   Triangular obtain prior express consent from all leads; (3) whether Hearing Help can be

20   vicariously liable for the conduct of Triangular, who sent the lead for Plaintiff; and (4) whether
21   Hearing Help acted in reasonable reliance that the leads from Triangular were people who
22
     provided prior express consent to be contacted.
23
             Hearing Help thus requests discovery be phased, and believes bifurcation is necessary
24
     for the speedy and efficient administration of justice, as discussed in further detail below.
25

26

27
                                                                           TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 4                                   936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                                TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                        www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 5 of 15



                     C.          Electronically stored information. Plaintiff anticipates that the case will
 1
     require gathering ESI, including compilations of data stored in Defendant’s computer systems
 2

 3   and email communications by Defendant’s employees. The parties will use the Court’s ESI

 4   model stipulation, tailored as appropriate for purposes of this case.
 5                   D.          Privilege issues. The parties do not anticipate any unusual or unique
 6
     privilege issues. Any document responsive to a discovery request over which a party asserts a
 7
     claim of privilege shall be listed on a privilege log that provides sufficient information about
 8
     the document to permit the opposing party to evaluate the claim. However, the parties agree
 9

10   that communications between counsel of record in this matter and their respective clients

11   relating to this litigation do not need to be logged on any privilege log.

12                   E.          Proposed limitations on discovery. The parties do not currently propose
13   any limitations on discovery, beyond the limitations provided in the Federal Rules of Civil
14
     Procedure and the Local Civil Rules of the Western District of Washington.
15
                     F.          The need for any discovery related orders. The parties will submit a
16
     proposed stipulated protective order based on the court’s model form.
17

18           4. Items set forth in Local Civil Rule 26(f).

19                   A.          Prompt case resolution. The parties believe it is too early to determine

20   whether the case can be promptly resolved.
21
                     B.          Alternative dispute resolution. The parties believe the case may benefit
22
     from private mediation at the appropriate time. The parties request that the Court set a deadline
23
     for completion of any mediation no later than one month before trial.
24
                     C.          Related cases. Defendant is not aware of any related cases.
25

26

27
                                                                           TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 5                                   936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                                TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                        www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 6 of 15



                     D.          Discovery management. The parties intend to cooperate in managing
 1
     discovery efficiently; no management by the Court is anticipated at this time. The parties agree
 2

 3   to consider using the expedited procedure for discovery motions set forth in LCR 37.

 4                   E.          Anticipated discovery sought. The parties anticipate using standard
 5   discovery (interrogatories, request for production, requests for admission, and oral depositions)
 6
     to investigate topics set forth in section 3(B), supra.
 7
                     F.          Phasing motions. The Plaintiff does not anticipate requesting phased
 8
     discovery, but does anticipate filing a motion for class certification.
 9

10           Hearing Help is requesting phased discovery. Specifically, Hearing Help believes

11   limited discovery on the dispositive issue of vicarious liability (i.e., Phase One) should precede

12   class-wide discovery and/or motion practice.
13           If Hearing Help is not vicariously liable for Triangular’s conduct, and acted in
14
     reasonable reliance on the leads generated by its vendor, then Plaintiff’s claims against Hearing
15
     Help fail as a matter of law. Resources will be wasted if the parties proceed with expensive
16
     class-wide discovery when there is a clear threshold question of liability.
17

18           Hearing Help proposes that Phase One be limited to issues concerning whether Hearing

19   Help acted in reasonable reliance and whether it is vicariously liable for Triangular’s conduct.

20   If Hearing Help does not prevail on its early dispositive motion on vicarious liability, Phase
21
     Two would then consist of the remainder of discovery—including additional defenses to
22
     Plaintiff’s claims and, potentially, class-wide discovery. However, given the unique fact
23
     pattern that exists here, class certification is unlikely.
24
             The goal of the federal rules is to “secure the just, speedy, and inexpensive
25

26   determination of every action.” See FED. R. CIV. P. 1. It is well-settled that district courts have

27
                                                                         TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 6                                936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                             TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                     www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 7 of 15



     discretion in controlling the discovery process. Idzojtic v. Penn. R.R. Co., 456 F.2d 1228, 1230
 1
     (3d Cir. 1972). By bifurcating discovery when there is a threshold question about whether
 2

 3   Hearing Help is vicariously liable, as described above, the Court would do just that. See

 4   Physicians Healthsource, Inc. v. Janssen Pharm., Inc., 2014 WL 413534, at *4 (D.N.J. Feb. 4,
 5   2014) (bifurcating discovery in TCPA case where the “Court agree[d] with Defendants that a
 6
     narrow, potentially dispositive issue exists[.]”); see also Leschinsky v. Inter-Cont’l Hotels
 7
     Corp., 2015 WL 6150888, at *2 (M.D. Fla. Oct. 15, 2015) (bifurcating discovery in TCPA
 8
     action and allowing only limited discovery into the issue of whether a certain kind of dialer was
 9

10   used and providing for early summary judgment briefing, where “Defendants have presented

11   evidence suggesting that Leschinsky’s TCPA claims are without merit as a matter of law.”).

12           Bifurcation would allow the parties to develop facts needed for a dispositive motion
13   based on Hearing Help’s position it acted in reasonable reliance and is not vicariously liable.
14
     Absent bifurcation, broad and burdensome class-wide discovery would unnecessarily sap the
15
     resources of the parties—especially Hearing Help—as well as this Court. See, e.g., Loreaux v.
16
     ACB Receivables Mgmt., 2015 U.S. Dist. LEXIS 112250, at *11 (D.N.J. Aug. 25, 2015) (“it is
17

18   generally recognized that class actions involve the potential for hefty litigation expenses and an

19   extensive use of judicial resources in the resolution of these claims[.] It is also generally

20   understood that the costs can be particularly enormous for defendants.”) (citing Bais Yaakov of
21
     Spring Valley v. Peterson’s Nelnet, LLC, 2013 U.S. Dist. LEXIS 23973, at *13 (D.N.J. Feb. 21,
22
     2013)) (internal quotations omitted); see also AT&T Mobility LLC v. Concepcion, 563 U.S.
23
     333, 350 (2011) (“Faced with even a small chance of a devastating loss, defendants will be
24
     pressured into settling questionable claims. Other courts have noted the risk of ‘in terrorem’
25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 7                              936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                           TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                   www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 8 of 15



     settlements that class actions entail[.]”). Hearing Help can provide further argument in a
 1
     formal Motion to Bifurcate Discovery, if the Court so requests.
 2

 3           The Plaintiff opposes the bifurcation of discovery to the two defenses of Hearing Help’s

 4   choosing. First, to grant a request to bifurcate discovery, the movant must establish that relief is
 5   necessary for “convenience, to avoid prejudice, or to expedite and economize.” See Charvat v.
 6
     Plymouth Rock Energy, LLC, No. 15-CV-4106, 2016 U.S. Dist. LEXIS 6778, at *3-4
 7
     (E.D.N.Y. Jan. 12, 2016) (denying motion to bifurcate merits and class discovery in TCPA
 8
     action). “The moving party bears the burden of establishing” that the relief “is appropriate.” Id.
 9

10   at *5. Here, because of the overlap between discovery regarding the merits of Plaintiff’s claims

11   and class certification, Defendant’s request to bifurcate discovery will not promote judicial

12   efficiency or a prompt resolution of the case. To the contrary, bifurcation will unnecessarily
13   delay the action, prejudicing Plaintiff and the putative class, by requiring the Court to resolve
14
     the parties’ anticipated disagreement as to bright-line between merits and class certification
15
     discovery. See Charvat, 2016 U.S. Dist. LEXIS 6778 at *6 (“In fact, bifurcation would have
16
     the opposite effect.”); see also Ahmed v. HSBC Bank USA, Nat’l Assoc., No. ED CV 15-2057
17

18   FMO (SPx), 2018 WL 501413, at *3 (C.D. Cal. Jan. 5, 2018) (collecting cases). Under these

19   circumstances, district courts regularly refuse to bifurcate discovery. See, e.g., MAO-MSO

20   Recovery II, LLC v. USAA Cas. Ins. Co., No. 17-21289-Civ, 2017 U.S. Dist. LEXIS 205650, at
21
     *16 (S.D. Fla. Dec. 14, 2017) (“we decline to exercise our discretion to phase discovery
22
     because the issues surrounding standing, merits, and class certification may be inextricably tied
23
     together, and may therefore require more — not less — judicial intervention to resolve the
24
     parties’ disagreements”); True Health Chiropractic Inc. v. McKesson Corp., No. 13-cv-02219-
25

26   JST, 2015 WL 273188, at * 2 (N.D. Cal. Jan. 20, 2015) (denying bifurcation in TCPA case

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 8                              936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                           TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                   www.terrellmarshall.com
              Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 9 of 15



     because it “has the potential to further complicate this litigation” and “could raise a slew of
 1
     issues” regarding the distinction between certification and merits discovery). In fact, the
 2

 3   majority of discovery that relates to class issues but not vicarious liability would likely be

 4   electronic records and spreadsheets of records reflecting telephone calls to other putative class
 5   members, which the Plaintiff, or an expert, will analyze in order to prepare this case for a
 6
     motion for class certification and trial.
 7
              Finally, staying a substantial amount of discovery will prejudice the Plaintiff, including
 8
     resulting in the potential destruction of evidence. See Saleh v. Crunch, LLC, No. 17-62416-Civ-
 9

10   COOKE/HUNT, 2018 U.S. Dist. LEXIS 36764, at *5 (S.D. Fla. Feb. 28, 2018) (denying a stay

11   in a TCPA case and noting that the “fading memory of any witness” is prejudicial).

12   Specifically, although TCPA claims are governed by the four-year federal statute of limitations
13   in 28 U.S.C. §1658(a), not all telecommunications companies or other telemarketing companies
14
     keep records of telephone activities for up to four years. Without an immediate gathering of
15
     records, the likelihood of destruction of this evidence increases with each passing day. Many
16
     telecommunications providers will only retain call record information for 30-90 days. This is
17

18   especially true here, where Hearing Help’s vendor engaged a third party international call

19   center. Recognizing this issue, the Plaintiff sought Hearing Help’s agreement to serve a third

20   party subpoena on Triangular Media, but Hearing Help refused.1 Bifurcation of discovery,
21
     which will prevent the Plaintiff’s ability to obtain records of these automated calls, will
22
     prejudice the Plaintiff.
23

24

25
     1
       However, the Defendant contends that the threat of destruction of this evidence is no longer an issue as Plaintiff
26   has served a subpoena on third-party Triangular on January 23, 2020, seeking, among other things, call logs and
     recordings. Triangular has not responded to the subpoena or indicated that it will.
27
                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 9                                          936 North 34th Street, Suite 300
                                                                                        Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                                       TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                               www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 10 of 15



             The Plaintiff can provide further argument in response to a formal Motion to Bifurcate
 1
     Discovery if the Court so requests.
 2

 3                   G.          Preservation of discoverable information. Plaintiff is preserving all

 4   documents in their possession related to Defendant and the alleged improper receipt of
 5   telemarketing calls from the Defendant. Hearing Help is preserving all documents in its
 6
     possession, custody, or control that are relevant to this case. Hearing Help has also sent
 7
     preservation notices to Triangular and Skyscrapers instructing that they too preserve evidence.
 8
                     H.          Privilege issues. The parties do not anticipate any unusual or unique
 9

10   privilege issues. Any document responsive to a discovery request over which a party asserts a

11   claim of privilege shall be listed on a privilege log as set forth in section 3(D), supra.

12                   I.          Model protocol for discovery of ESI. The parties will endeavor to agree
13   upon an ESI protocol consistent with the Court’s ESI model stipulation.
14
                     J.          Alternatives to Model protocol. Because the parties will endeavor to
15
     agree ESI protocol consistent with the Court’s ESI model stipulation, no alternative is
16
     necessary.
17

18           5.      Discovery Cutoff. Plaintiff proposes holding off on setting a discovery cut-off

19   until after the court issues its decision on Plaintiff’s planned motion for class certification.

20   Hearing Help proposes this Court set a discovery cut-off date for Phase One, as stated below.
21
             6.      As discussed above, the Plaintiff believes that the case should not be bifurcated
22
     by trying liability before damages or in any other way. As discussed above, Hearing Help
23
     requests discovery be phased and the case be bifurcated so vicarious liability/reasonable
24
     reliance issues are heard first.
25

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 10                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                               TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                       www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 11 of 15



             7.      The parties do not believe the pretrial statements and pretrial order called for by
 1
     local Civil Rule 16 should be dispensed with in whole or in part.
 2

 3           8.      Suggestions for shortening or simplifying the case. Plaintiff suggests that the

 4   Court set a schedule for briefing class certification now (as described in the next paragraph),
 5   and set a trial schedule after ruling on Plaintiffs’ motion for class certification. Hearing Help
 6
     disagrees, as discovery should instead be phased. After its disposition motion is heard, and
 7
     assuming the case proceeds, then briefing for class certification should be set.
 8
             9.      Trial readiness date.
 9

10           The parties propose that the Court enter the following class certification briefing

11   schedule. After the Court enters an order deciding Plaintiff’s motion for class certification, the

12   parties propose that they confer regarding deadlines for any additional discovery that may need
13   to be conducted, pre-trial deadlines, and a trial date.
14
             Plaintiff’s Proposed Timeline:
15

16                               EVENT                               PROPOSED DEADLINE

17       Plaintiff’s motion for class certification       By September 30, 2020

18       Defendant’s response to Plaintiff’s motion
                                                          30 days after the Plaintiff’s filing.
         for class certification
19
         Plaintiff’s reply in support of class
20                                                        14 days after the Defendant’s opposition
         certification
21
         Merits discovery cutoff, pre-trial, and trial    To be determined following the Court’s
22       deadlines                                        decision on class certification.

23
             Hearing Help’s Proposed Timeline:
24

25

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 11                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                            TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                    www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 12 of 15




 1                               EVENT                               PROPOSED DEADLINE

 2       Deadline to amend pleadings or add parties       April 3, 2020

 3       Deadline to designate Phase One experts          April 3, 2020
 4       Deadline to designate Phase One rebuttal
                                                          April 20, 2020
         experts
 5

 6       Deadline to designate Phase One expert
                                                          May 11, 2020
         reports
 7
         Deadline to complete Phase One discovery         June 1, 2020
 8
         Deadline for filing Phase One dispositive
 9                                                        July 1, 2020
         motions
10
         Deadline for filing oppositions to Phase
                                                          July 22, 2020
11       One dispositive motions

12       Deadline for filing replies to Phase One
                                                          August 7, 2020
         dispositive motions
13
         Parties meet and confer to establish             14 days after Court’s ruling on dispositive
14       schedule for further discovery as necessary      motions
15
             10.     The trial will be before a jury.
16
             11.     The parties anticipate needing 5 days for trial.
17

18           12.     Trial counsel: For Plaintiffs: Beth Terrell, Jennifer Rust Murray and Adrienne

19   D. McEntee, 936 North 34th Street, Seattle, Washington, 98103, (206) 816-6603. For
20   Defendant: David E. Crowe, 1001 Fourth Avenue, Suite 4050, Seattle, Washington, 98154,
21
     (206) 386-7353, Jeffrey N. Rosenthal, One Logan Square, 130 N. 18th St., Philadelphia, PA
22
     19103, (215) 569-5553, and Ana Tagvoryan, 2029 Century Park East, 6th Floor, Los Angeles,
23
     California, 90067, (424) 239-3400.
24
             13.     The parties propose setting a trial date after the court decides Plaintiff’s planned
25

26   motion for class certification.

27
                                                                         TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 12                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                             TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                     www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 13 of 15



             14.     Defendant was served on October 11, 2019.
 1
             15.     Plaintiff does not request scheduling conference before the Court enters a
 2

 3   scheduling order in this case. Hearing Help requests a scheduling conference before the Court

 4   enters a scheduling order in the case.
 5           16.     Defendant filed its corporate disclosure statement pursuant to Fed. R. Civ. P. 7.1
 6
     and Local Rule 7.1 on December 10, 2019.
 7
             RESPECTFULLY SUBMITTED AND DATED this 5th day of February, 2020.
 8

 9    TERRELL MARSHALL LAW                             VAN KAMPEN & CROWE PLLC
10     GROUP PLLC

11    By: /s/ Beth E. Terrell, WSBA #26759             By: /s/ David E. Crowe, WSBA #43529
         Beth E. Terrell, WSBA #26759                     David E. Crowe, WSBA #43529
12       Email: bterrell@terrellmarshall.com              Email: dcrowe@vkclaw.com
         Jennifer Rust Murray, WSBA #36983                1001 Fourth Avenue, Suite 4050
13                                                        Seattle, Washington 98154
         Email: jmurray@terrellmarshall.com
14       Adrienne D. McEntee, WSBA #34061                 Telephone: (206) 386-7353
         Email: amcentee@terrellmarshall.com              Facsimile: (206) 405-2825
15       936 North 34th Street, Suite 300
         Seattle, Washington 98103-8869                    Ana Tagvoryan, Pro Hac Vice
16       Telephone: (206) 816-6603                         Email: atagvoryan@blankrome.com
                                                           Nicole B. Metral, Pro Hac Vice
17
          Anthony I. Paronich, Pro Hac Vice                Email: nbmetral@blankrome.com
18        Email: anthony@paronichlaw.com                   BLANKROME LLP
          PARONICH LAW, P.C.                               2029 Century Park East, 6th Floor
19        350 Lincoln Street, Suite 2400                   Los Angeles, California 90067
          Hingham, Massachusetts 02043                     Telephone: (424) 239-3400
20                                                         Facsimile: (424) 239-3434
          Telephone: (617) 485-0018
21        Facsimile: (508) 318-8100
                                                           Jeffrey N. Rosenthal, Pro Hac Vice
22    Attorneys for Plaintiff and the Proposed             Email: Rosenthal-J@blankrome.com
      Class                                                One Logan Square, 130 N. 18th St.,
23                                                         Philadelphia, Pennsylvania 19103
                                                           Telephone: (215) 569-5553
24                                                         Facsimile: (215) 832-5553
25                                                        Attorneys for Defendant
26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 13                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                          TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 14 of 15




 1                                     CERTIFICATE OF SERVICE

 2           I, Beth E. Terrell, hereby certify that on February 5, 2020, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following:

 5                   David E. Crowe, WSBA #43529
                     Email: dcrowe@vkclaw.com
 6
                     VAN KAMPEN & CROWE PLLC
 7                   1001 Fourth Avenue, Suite 4050
                     Seattle, Washington 98154
 8                   Telephone: (206) 386-7353
                     Facsimile: (206) 405-2825
 9

10                   Ana Tagvoryan
                     Email: atagvoryan@blankrome.com
11                   Nicole B. Metral, Pro Hac Vice
                     Email: nbmetral@blankrome.com
12                   BLANK ROME LLP
                     2029 Century Park East, 6th Floor
13                   Los Angeles, California 90067
14                   Telephone: (424) 239-3400
                     Facsimile: (424) 239-3434
15
                     Jeffrey N. Rosenthal
16                   Email: Rosenthal-j@blankrome.com
                     BLANK ROME LLP
17                   One Logan Square, 130 N. 18th St.
18                   Philadelphia, PA 19103
                     Telephone: (215) 569-5553
19                   Facsimile: (215) 832-5553

20                   Attorneys for Defendant
21

22

23

24

25

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 14                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                           TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 28 Filed 02/05/20 Page 15 of 15



             DATED this 5th day of February, 2020.
 1
                                          TERRELL MARSHALL LAW GROUP PLLC
 2

 3                                        By:     /s/ Beth E. Terrell, WSBA #26759
                                                Beth E. Terrell, WSBA #26759
 4                                              Email: bterrell@terrellmarshall.com
                                                936 North 34th Street, Suite 300
 5                                              Seattle, Washington 98103
                                                Telephone: (206) 816-6603
 6
                                                Facsimile: (206) 319-5450
 7
                                          Attorneys for Plaintiff and the Proposed Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                 TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT AND DISCOVERY PLAN - 15                       936 North 34th Street, Suite 300
                                                                      Seattle, Washington 98103-8869
     CASE NO. 3:19-CV-05960-RBL                                     TEL. 206.816.6603  FAX 206.319.5450
     113461.00602/122572366V.1                                             www.terrellmarshall.com
